DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,405,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (US Pub No. 2003/0181811) in view of Rust et al. (US Patent No. 6,050,942), as evidenced by Cabral et al., (“Compression for pre-scan-converted ultrasound sequences”, 1998) and further evidenced by Humphrey (US Pub No. 2015/0030248), alone, or, alternatively, further in view of Cabral et al..
With regards to claim 1, Amemiya et al. disclose a method for obtaining and displaying ultrasound images, the method comprising:
transmitting ultrasound signals into a volume of interest and receiving echo signals from within the volume of interest (paragraphs [0007], [0030]-[0032], [0038], referring to transmitting an ultrasonic wave using the ultrasonic wave transducer array (600); paragraph [0036], referring to the echo of the ultrasonic wave being received by each corresponding ultrasonic vibration element (602); Figures 1-2);
beamforming the echo signals to yield an original ultrasound image (paragraph [0036], referring to the receive section (206) which gives phases differences for beam forming to the echo reception signals and sums the signals, thereby producing an echo reception signal of one sonic beam; paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which produces “digital diagnostic data based on the echo reception signal.  The digital diagnostic data is a B-mode imaging data for example.  B-mode imaging data is produced by detecting the echo reception signal and computing the logarithm of the detected signal.  B-mode imaging data is produced for each sonic beam”, wherein, as further set in paragraph [0044], the data may correspond to “two-dimensional data which is a set of multiple sonic beam data”, and thus the B-mode imaging data produced for each sonic beam corresponds to the claimed “original ultrasound image”; further, see paragraph [0055], which refers to the B-mode imaging data being associated with “coordinates of sonic beam space”, which corresponds the the claimed “original ultrasound image” coordinate space; Figures 1-2);
compressing the original ultrasound image (paragraphs [0043]-[0044], referring to the compress section (216) which implements the data compression for the output data of the diagnostic information generation section (210), “wherein the general-purpose data compression standard can be JPEG, MPEG, or the like”, note that a JPEG or MPEG compression scheme is known to be performed on images, and thus the output of the diagnostic information generation section (210) is necessarily an image; Figures 1-2);  
transmitting the compressed ultrasound image over a data communication link (i.e. radio waves, Bluetooth, etc.) to a display device (300, 301) (paragraphs [0045]-[0047], referring to the compressed data being sent out in a wireless manner by a communication section (218); paragraph [0056], referring to the graphic display (301); Figure 1);
at the display device (300, 301), decompressing (i.e. “data expansion) and scan converting the compressed speckle- reduced ultrasound image (paragraphs [0052], [0055], referring to expansion of the compressed data and thus restoring the digital diagnostic data and the programs for ultrasonic diagnosis including a DSC (Digital Scan Conversion) program which convers the coordinates of sonic beam space into the coordinates of real space; Figure 1); and
displaying the decompressed and scan-converted ultrasound image on a display (301) of the display device (300) (paragraph [0056], referring to the display (301) displaying image information released by the CPU (402); Figures 1, 3).
With regards to claim 14, Amemiya et al. disclose an ultrasound imaging system comprising an ultrasound imaging machine (100) and a display device (300) (Figure 1),
wherein the ultrasound imaging machine (100; Figure 1) comprises:
a transducer (600) for transmitting ultrasound signals into a volume of interest and receiving echo signals from within the volume of interest (paragraphs [0007], [0030]-[0032], [0038], referring to transmitting an ultrasonic wave using the ultrasonic wave transducer array (600); paragraph [0036], referring to the echo of the ultrasonic wave being received by each corresponding ultrasonic vibration element (602); Figures 1-2);
a receiver (206) for beamforming the echo signals, the echo signals for yielding an original ultrasound image (paragraph [0036], referring to the receive section (206) which gives phases differences for beam forming to the echo reception signals and sums the signals, thereby producing an echo reception signal of one sonic beam; paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which produces “digital diagnostic data based on the echo reception signal.  The digital diagnostic data is a B-mode imaging data for example.  B-mode imaging data is produced by detecting the echo reception signal and computing the logarithm of the detected signal.  B-mode imaging data is produced for each sonic beam”, wherein, as further set in paragraph [0044], the data may correspond to “two-dimensional data which is a set of multiple sonic beam data”, and thus the B-mode imaging data produced for each sonic beam corresponds to the claimed “original ultrasound image”; further, see paragraph [0055], which refers to the B-mode imaging data being associated with “coordinates of sonic beam space”, which corresponds the the claimed “original ultrasound image” coordinate space; Figures 1-2);
an image processor (210) for performing processing on the original ultrasound image (paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which produces “digital diagnostic data based on the echo reception signal.  The digital diagnostic data is a B-mode imaging data for example.  B-mode imaging data is produced by detecting the echo reception signal and computing the logarithm of the detected signal.  B-mode imaging data is produced for each sonic beam”);
an encoder (216) for compressing the ultrasound image (paragraphs [0043]-[0044], referring to the compress section (216) which implements the data compression for the output data of the diagnostic information generation section (210), “wherein the general-purpose data compression standard can be JPEG, MPEG, or the like”, note that a JPEG or MPEG compression scheme is known to be performed on images, and thus the output of the diagnostic information generation section (210) is necessarily an image; Figures 1-2); 
and
a communication interface (218) for transmitting the compressed ultrasound image over a data communication link to the display device (paragraphs [0045]-[0047], referring to the compressed data being sent out in a wireless manner by a communication section (218); paragraph [0056], referring to the graphic display (301); Figure 1); and
wherein the display device (300; Figure 1) comprises:
a decoder (402) for decompressing the transmitted, compressed ultrasound image (paragraphs [0052], [0055], referring to expansion of the compressed data and thus restoring the digital diagnostic data and the programs for ultrasonic diagnosis including a DSC (Digital Scan Conversion) program which convers the coordinates of sonic beam space into the coordinates of real space; Figure 1), and
a scan converter (i.e. DSC (Digital Scan Conversion)) for scan converting the decompressed ultrasound image, so that the scan-converted, decompressed ultrasound image is displayed at the display device (301) (.paragraph [0056], referring to the display (301) displaying image information released by the CPU (402); Figures 1, 3).
However, though Amemiya et al. discloses a signal processor (i.e. image processor) (206, 210) for performing processing to yield an original ultrasound image, Amemiya et al. do not specifically disclose that their method/apparatus further comprises performing speckle reduction on the original ultrasound image (using the image processor), wherein it is the speckle-reduced ultrasound image that is compressed and wherein compression of the speckle-reduced ultrasound images produces a compressed speckle-reduced ultrasound image with: a reduced size over a comparable compression of the original ultrasound image.
Rust et al. disclose a digital scanline signal processor (16)  which processes beamformed echo signals and includes a speckle reduction processor (Abstract; column 1, lines 40-51; Figure 1).  The signal processor (16) provides a variety of signal enhancements, including speckle reduction, log compression, etc., wherein combining a number of these functions the processor can be produced in a highly integrated I.C. form with the versatility to process different types of echo information in a rapid succession and even simultaneously (column 1, lines 40-51; Figures 1-2, note that the speckle reduction performed in the scanline signal processor (16) is performed before scan conversion is performed in the scan converter (18)).  Speckle reduction provides signal enhancement, which would thus provide an improved image quality by removing speckle in the images (column 1, lines 20-51).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the signal/image processor (206, 210) of Amemiya et al to further perform speckle reduction, and thus have the invention of Amemiya et al. further comprise performing speckle reduction on the original ultrasound image, wherein it is the speckle-reduced ultrasound image that is output from the signal processor (206, 210) and thus it is the speckle-reduced ultrasound image that is compressed and wherein compression of the speckle-reduced ultrasound images produces a compressed speckle-reduced ultrasound image, as taught by Rust et al., in order to provide signal enhancement and provide the versatility to process different types of echo information in a rapid succession and even simultaneously (column 1, lines 40-51).  
With regards to the limitation concerning the produced compressed speckle-reduced ultrasound image specifically having “a reduced size over a comparable compression of the original ultrasound image”, Examiner notes that a compressed speckle-reduced ultrasound image would inherently have a reduced size over a comparable compression of the original ultrasound image, as is acknowledged and admitted by Applicant (see paragraph [0074] and Figure 6 of Applicant’s PG-Pub 2020/0015790, which depicts that an inherent result/feature of applying speckle reduction is that compressibility of the images is improved and results in smaller file sizes) and further evidenced by the prior art, such as Humphrey, which sets forth that techniques which enhance image quality and reduce noise in images provides the ability to reduce the file size (e.g., improve compression) of an image (see paragraphs [0004] and [0025] of Humphrey), and therefore reducing noise in an image, such as via speckle reduction techniques as taught by Rust et al., inherently improves the compression of an image such that the compressed speckle-reduced ultrasound image of the above combined references would inherently have a reduced size over a comparable compression of the original ultrasound image.  
With regards to the limitation concerning the beamforming yielding “an original ultrasound image”, if there is any doubt that the B-mode imaging data produced for each sonic beam, which corresponds to “two-dimensional data which is a set of multiple sonic beam data” and which corresponds to pre-scan-converted ultrasound data, actually corresponds to an image (i.e. “original ultrasound image”), Cabral et al. depicts pre-scan-converted tissue data in a polar coordinate grid as an image (see Figure 1 and pg. 379, 4th paragraph of Cabral et al.), thereby providing evidence that the pre-scan-converted ultrasound data (i.e. “B-mode imaging data” produced for each sonic beam) of Amemiya et al. corresponds to an image (i.e. “original ultrasound image”).   
Alternatively, with regards to the limitation concerning the beamforming yielding “an original ultrasound image”, if the B-mode imaging data produced for each sonic beam, which corresponds to “two-dimensional data which is a set of multiple sonic beam data” of Amemiya et al., is not viewed as corresponding to an image (i.e. “original ultrasound image”), Cabral et al. disclose that compression of the intermediate (pre-scan-converted) data rather than the display (scan converted) data provides a significant reduction in distortion (pg. 378, Abstract; Section 1).  Cabral et al. further disclose that there are increasing number of applications that can benefit from access to the ultrasound data prior to scan conversion, wherein algorithms that use pre-scan-converted data can produced more accurate measurements than the corresponding algorithm using the scan-converted image (pg. 379, 3rd paragraph).  As depicted in Figure 1, pre-scan converted tissue data is provided as an image in a polar coordinate grid (pg. 379, 4).  
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the beamforming of the echo signals of Amemiya et al. yield an original ultrasound image, as taught by Cabral et al., in order to provide access to the ultrasound data prior to scan conversion, wherein algorithms that use pre-scan-converted data can produce more accurate measurements than the corresponding algorithms using the scan-converted image (Pg. 379, 3rd paragraph).  
With regards to claim 11, though the above combined references do not specifically disclose that the original ultrasound image has a size of at least 12288 pixels and a bit depth of at least 8 bits, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to have the original ultrasound image have the claimed size and bit depth, in order to determine the optimal size and bit depth to provide a desired image resolution.
With regards to claim 12,  though Amemiya et al. do disclose that the method is repeated (paragraphs [0011], [0019], [0049], note that “real-time display” requires repeating the method to obtain real-time images/frames), the above combined references do not specifically disclose that the repeating of the method is at a frame rate of at least 20 frames per second, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to have the frame rate of the above combined reference adopt a frame rate of at least 20 frames per second, in order to determine the optimal frame rate to provide a desired image resolution.
With regards to claim 13, Amemiya et al. disclose that the bandwidth of the data communication link does not exceed 20 megabytes/second (paragraph [0047], referring to the communication standards having data communication speeds of, for example, 16 Mbps at maximum).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., as evidenced by Cabral et al. and Humphrey, alone, or, alternatively, further in view of Cabral et al.as applied to claims 1 and 14 above, and further in view of Rui et al. (“Adaptive Filter for Speckle Reduction with Feature Preservation in Medical Ultrasound Images", December 2008), as cited by Applicant.
With regards to claims 2 and 15, as discussed above, the above combined references meet the limitations of claims 1 and 14.  However, they do not specifically disclose that performing the speckle reduction on the original ultrasound image comprises applying an adaptive filter to the original ultrasound image.
Rui et al. disclose that, in ultrasound images, speckle noise is a serious problem that highly degrades image details and can reduce physicians' ability to detect lesions by a factor of 8; therefore, speckle reduction is a critical step for high quality ultrasound images, providing physicians with enhanced diagnostic ability (pg. 1787, left column, first paragraph).  Adaptive filtering can be used on images to remove speckles without destroying important image features (Abstract; pg. 1787, Section 1. Introduction).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have performing the speckle reduction on the original ultrasound image of the above combined references comprise applying an adaptive filter to the original ultrasound image, as taught by Rui, in order to provide high quality ultrasound images and remove speckles without destroying important image features, thereby providing physicians with enhanced diagnostic ability (pg. 1787, left column, first paragraph).  

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al., evidenced by Humphrey) and Rui et al., as applied to claims 2 and 15 above, and further in view of Westin et al. (Adaptive Image Filtering, 2000), as cited by Applicant.
With regards to claims 3 and 16, as discussed above, the above combined references meet the limitations of claims 2 and 15.  However, they do not specifically disclose that applying the adaptive filter comprises applying a plurality of directional filters to the ultrasound image to yield corresponding directional images and processing pixel values for the directional images to yield a control tensor and eigenvalues for the control tensor.
Westin et al. disclose adaptive filters used in image processing to enhance or restore data by removing noise without significantly blurring the structures in the image, wherein one such filtering process is multi-dimensional anisotropic adaptive filtering, which comprises of applying a plurality of directional filters to the image to yield directional images and processing the data to yield a control tensor and eigenvalues for the control tensor (pgs. 26-29, Sections 5.1-5.5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the adaptive filtering process of the above combined references with the adaptive filtering process comprising of applying a plurality of directional filters to the ultrasound image to yield corresponding directional images and processing pixel values for the directional images to yield a control tensor and eigenvalues for the control tensor, as taught by Westin et al., as the substitution of one known adaptive filtering process for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
Claims 4-6, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al. and evidenced by Humphrey) and Rui et al., as applied to claims 2 and 15 above, and further in view of Stirling-Gallacher (US Pub No. 2012/0019690), as cited by Applicant.
With regards to claims 4 and 17, as discussed above, the above combined references meet the limitations of claims 2 and 15.  However, they do not specifically disclose that performing speckle reduction on the ultrasound image further comprises downsampling the ultrasound image data prior to applying the adaptive filter and upsampling an output of the adaptive filter.  
Stirling-Gallacher discloses a speckle noise reduction unit that processes an image by applying a one- or multi-dimensional transform to the complete image, thereby resulting in a minimum speckle noise in the image (Abstract).  The 1D discrete wavelet transform (DWT) or 2D DWT (see Figures 5 and 8) is used to remove the noise from the 2D image, wherein the DWT process comprises of downsampling the image data prior to applying the adaptive filters (i.e. 112, 116, 114, 118) and upsampling an output of the adaptive filter (paragraphs [0056]-[0061]; note that the low pass and high pass filters are adaptive depending on the chosen wavelet (i.e. “Depending upon the specific wavelet which is chosen, the pair of low pass and high pass filters would have a certain impulse response and a corresponding frequency frequency response.  Therefore, by choosing different wavelets for the DWT unit, different pairs of low pass and high pass filters are formed"; paragraph [0058], referring to the IDWT unit comprising up-sampling units; Figures 5 and 8-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the speckle reduction process of the above combined references with the speckle reduction process comprising of downsampling the image data prior to applying the adaptive filter and upsampling an output of the adaptive filter, as taught by Stirling-Gallacher, as the substitution of one known speckle reduction process for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
With regards to claim 5, Stirling-Gallacher discloses that downsampling comprises downsampling by at least a factor of two in each dimension (paragraphs [0057], "down-sampling...by a factor of 2 is performed"; Figures 5 and 8).
With regard to claims 6 and 19, Stirling-Gallacher discloses that performing the speckle reduction further comprises applying a smoothing filter prior to upsampling the filtered images (paragraphs [0056]-[0061]; note that a low-pass filter is applied prior to upsampling, wherein a low-pass filter is a smoothing filter as it provides a smoothing process).
With regards to claim 8, Stirling-Gallacher disclose that performing the speckle reduction further comprises applying an edge preservation filter prior to upsampling the filtered images (paragraphs [0056]-[0061]; note that a high-pass filter is applied prior to upsampling, wherein a high-pass filter is an edge detection filter and therefore provides edge preservation).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al. and evidenced by Humphrey), Rui et al., and Stirling-Gallacher as applied to claims 4 and 17 above, and further in view of Hiriyannaiah et al. (US Pub No. 2014/0357993), as cited by Applicant.
With regards to claims 7 and 18, as discussed above, the above combined references meet the limitations of claims 4 and 17.  However, they do not specifically disclose that an amount of downsampling is determined at least in part based on a bandwidth threshold for the transmitting of the compressed speckle-reduced ultrasound image and a current bandwidth being used for transmitting compressed speckle-reduced ultrasound images.
Hiryannaiah et al. disclose a system to select an optimum compression technique to transmit a live video stream of ultrasound medical images with minimal distortion, wherein certain parameters, such as bandwidth, are mapped to specific compression parameters (paragraphs [0022]-[0024], [0026]-[0027]; Abstract).  Depending on the available bandwidth (i.e. set/threshold/current bandwidth), the system can switch dynamically between different video compression protocols (paragraph [0027]; claim 1, note that the system therefore automatically controls features that effect the bandwidth (i.e. compression protocol) in order to maintain a bandwidth of the transmitted compressed images below the available/set bandwidth).  Further, the system can make dynamic adjustments to individual selectable features of an individual compression protocol, wherein said features include varying the block sizes of frames (paragraph [0027], [0029]; note that varying the block sizes of frames is associated with an amount of downsampling as sizes of blocks (i.e. pixels blocks) in frames is dependent on the amount of downsampling).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise having an amount of the downsampling be determined at least in part based on a bandwidth threshold for the transmitting of the compressed speckle-reduced ultrasound image and a current bandwidth being used for transmitting compressed speckle-reduced ultrasound images, as taught by Hiryannaiah et al., in order to provide transmission of the images with minimal distortion (Abstract; paragraphs [0022], [0026]-[0027]).

Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al. and evidenced by Humphrey), Rui et al., and Stirling-Gallacher as applied to claims 6 and 19 above, and further in view of Mo et al. (US Patent No. 5,961,461), as cited by Applicant.
With regards to claims 9 and 20, as discussed above, the above combined references meet the limitations of claims 6 and 19. However, they do not specifically disclose that performing the speckle reduction further comprises combining the filtered upsampled images with the original ultrasound image.
Mo et al. disclose a method and apparatus for adaptively enhancing a B-mode image (including enhancing edges, performing speckle reduction and log compression) during post-detection image processing, wherein filtered image data in parallel paths which have undergone a smoothing filter (i.e. LPF) and an edge enhancement filter (i.e. HPF), etc. are combined with the original ultrasound image data (i.e. one of the “five data inputs” to the adaptive weighting block shown in Figure 5 corresponds to output directly from the detector, which corresponds to original image data) (Abstract; column 5, line 64-column 6, line 16; column 6, line 36-64; column 7, lines 24-30; Figure 5). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the speckle reduction of the above combined references further comprise combining the filtered upsampled images with the original ultrasound image, as taught by Mo et al., in order to provide an adaptively enhanced ultrasound image (Abstract).  
With regards to claim 10, Mo et al. disclose that combining the filtered upsampled image with the original ultrasound image comprises making a weighted sum of the filtered upsampled image and the original ultrasound image (column 6, lines 37-64; column 7, lines 24-29; referring to the adaptive weighting; Figure 5).

Response to Arguments
Applicant's arguments filed April 30, 2022 have been fully considered but they are not persuasive. 
Applicant agues that, while a system that results from the combination of Rust with Amemiya may potentially perform both speckle reduction and compression, there is no disclosure in either reference and/or Cabral about the particular sequence of acts claimed that results in a smaller file size, namely compression of the speckle-reduced ultrasound image to produce a compressed speckle-reduced ultrasound image with a reduced size over a comparable compression of the original ultrasound image.  
However, as set forth in the above rejection, a compressed speckle-reduced ultrasound image would inherently have a reduced size over a comparable compression of the original ultrasound image, as is acknowledged and admitted by Applicant (see paragraph [0074] and Figure 6 of Applicant’s PG-Pub 2020/0015790, which depicts that an inherent result/feature of applying speckle reduction is that compressibility of the images is improved and results in smaller file sizes) and further evidenced by the prior art, such as Humphrey, which sets forth that techniques which enhance image quality and reduce noise in images provides the ability to reduce the file size (e.g., improve compression) of an image (see paragraphs [0004] and [0025] of Humphrey), and therefore reducing noise in an image, such as via speckle reduction techniques as taught by Rust et al., inherently improves the compression of an image such that the compressed speckle-reduced ultrasound image of the above combined references would inherently have a reduced size over a comparable compression of the original ultrasound image.  
With regards to Applicant’s assertion that it is through experimentation that the inventors arrived at the claimed feature of compression of the speckle-reduced ultrasound image producing a compressed speckle-reduced ultrasound image with a reduced size over a comparable compression of the original ultrasound image, wherein Figure 6 of Applicant’s specification depicts that applying the speckle-reduction filter to the original ultrasound image before compression results in a smaller file size as compared to simply compressing the original ultrasound image, Examiner notes that it is apparent from Applicant’s Figure 6 that a direct result/feature of applying the speckle reduction filter to the original ultrasound image before compression is that a smaller file size is produced as compared to compressing the original ultrasound image, or, in other words, a smaller file size is an inherent result/feature of applying the speckle-reduction filter to the original ultrasound before compression.  As set forth in MPEP 2112, II., “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").  Examiner further notes that the prior art, such as Humphrey, provides further evidence of this inherent feature of applying the speckle-reduction filter to the original ultrasound before compression.
The claims therefore remain rejected under the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793